Hooker, J.
On January 19, 1899, the complainant filed a bill to foreclose a mortgage given by Lyman T. Kinney, deceased. On October 2, 1899, a decree authorizing a sale of the premises at any time after January 20, 1900, was made. No appeal was taken, and the decree was duly enrolled. The premises were sold under the decree on March 10, 1900, and this sale was confirmed in the usual way, an order nisi being duly entered upon that day. No cause was shown against the order, nor was any appeal taken from such order. On May 15, 1900, Charles H. Libby, one of the defendants, filed a petition in the cause, praying the court to vacate and set aside the decree and sale and the deed, and to allow him and the other defendants to redeem from the sale, under the provisions of Act No. 200 of the Public Acts of 1899,, which became operative after the decree was made.
*46The case is ruled by Lachman v. Ottawa, Circuit Judge, 125 Mich. 27 (83 N. W. 1025), in which it was held that Act No. 200 of the Laws of 1899 has no application to a case where a decree, from which no appeal was taken, was rendered before the act took effect.
The order of the circuit judge is reversed, and petitioner’s petition is dismissed, with costs of both courts. •
The other Justices concurred.